Citation Nr: 0506861	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for diabetes 
mellitus and assigned a 20 percent rating; denied service 
connection for PTSD; denied service connection for 
hypertension; denied service connection for diabetic 
retinopathy; and denied service connection for a skin 
disability.  The veteran limited his appeal to service 
connection for PTSD.  

In an August 2003 rating decision, the RO granted an earlier 
effective for service connection for diabetes mellitus, but 
denied an increased rating.  The veteran did not initiate an 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, there is conflicting evidence as to whether the 
veteran has a diagnosis of PTSD.  In November 2001, a VA 
outpatient note by a social worker indicated that the veteran 
had PTSD.  Subsequent treatment records indicated that the 
veteran had depression, not otherwise specified, rule out 
PTSD.  In February 2002, additional testing was performed by 
a psychologist showed that the veteran did not have PTSD.  
However, in June 2003, another VA psychologist indicated that 
the veteran had possible PTSD.  The veteran was supposed to 
be scheduled to the "PCT" team for additional assessment to 
rule out PTSD.  Although additional treatment records were 
obtained, there is no record of this referral.  

The agency of original jurisdiction (AOJ) originally denied 
this claim on the basis that there was no confirmed stressor.  
In the supplemental statement of the case, the claim 
continued to be denied on the basis that there was no 
confirmed stressor or diagnosis.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), additional action is required in this case.  

The veteran has requested a VA examination.  In addition, VA 
medical records dated after July 2003 were not obtained from 
the El Paso VA Medical Center.  These records should be 
obtained.  The veteran should be afforded a VA psychiatric 
examination to specifically determine if the veteran has 
PTSD.  

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim or any other original claim, the 
claim shall be rated based on the evidence of record.  When 
the claimant pursuing an original, reopened or claim for an 
increase without good cause fails to report for examination, 
the claim will be denied.  This Remand serves as notice of 
the regulation.

The veteran maintains that he served in combat and was 
exposed to stressors.  In support of his claim, he submitted 
copies of his military awards to include a Bronze Star Medal 
which stated that he had been in a "combat environment."

The veteran has presented stressors and no attempt has been 
made to verify them.  The veteran served in the 478th 
Aviation Company, 101st Airborne Division, and in the 159th 
Avn. Battalion (Ambl.).  The veteran has reported some 
stressors which allegedly involved civilians which are not 
the type of stressors which can be verified.  However, he has 
also reported stressors which may be able to be verified.  

The veteran maintains that while transporting new recruits in 
February 1970 between Danang and Freedom Hill, they were 
ambushed with tear gas and enemy fire.  He also reported that 
his unit was frequently under shelling and mortar attacks and 
he was always exposed to the wounded and dead bodies.  He 
also related that a soldier he knew committed suicide by 
playing Russian Roulette.  

The veteran is hereby notified that he should submit evidence 
which corroborates his account of stressors in Vietnam.  He 
should specify the name of the individual who committed 
suicide.  

Accordingly, this issue is REMANDED to the AOJ for the 
following development:

1.  The veteran should be requested to 
identify the name of the individual who 
committed suicide while playing Russian 
Roulette.  

2.  The veteran's VA mental health clinic 
records the El Paso VA Medical Center 
from July 2003 onward should be obtained.  

3.  The AOJ should schedule a VA 
examination with a psychiatrist to 
specifically evaluate whether the veteran 
has PTSD.  The diagnosis of PTSD should 
be ruled in or ruled out.  If the 
psychiatrist's diagnosis supports PTSD, 
all stressors leading to such diagnosis 
must be identified in the medical 
opinion.  The examiner must establish his 
credentials (a medical degree, etc.).  

4.  If the VA psychiatrist diagnoses 
PTSD, then the AOJ should attempt to 
corroborate the veteran's claimed 
stressors through the appropriate 
channels, to include the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR).  The AOJ should provide 
CRUR with all pertinent information, to 
include copies of personnel records, 
units of assignment, and stressor 
statements.  The veteran served in the 
478th Aviation Company, 101st Airborne 
Division, and in the 159th Avn. Battalion 
(Ambl.).  The AOJ should specifically 
request CRUR to verify whether the 
following stressors can be 
verified/occurred:  (1) the veteran 
maintains that while transporting new 
recruits in February 1970 between Danang 
and Freedom Hill, they were ambushed with 
tear gas and enemy fire; (2) whether the 
veteran's units were under shelling and 
mortar attacks by the enemy; and (3) if 
the veteran provided the name of the 
soldier he said committed suicide, if 
this individual was in either of the 
veteran's units and was killed.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


